department of the treasury internal_revenue_service washington d c date cc dom fs number release date uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel lc attn from deborah a butler assistant chief_counsel field service cc dom fs subject - valuation of swaps on mark-to-market method this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h date issue what factors should be considered in valuing swaps under a mark-to-market method_of_accounting conclusion further factual development is necessary to determine whether it is appropriate in this case to allow adjustments for credit risk and administrative expenses in valuing swaps for years before and after the enactment of sec_475 facts for the years at issue d a was a financial concern that operated through subsidiaries and branches a’s primary wholly-owned operating subsidiary b provides banking foreign exchange trading leasing and other financial services through branches divisions and subsidiaries in the united_states and foreign countries during d b entered into numerous swaps transactions which are the subject of this advice the notices of deficiencies disallowed under sec_446 and sec_475 swap income deferrals arising from adjustments for credit risk and administrative expenses b began using a mark-to-market method_of_accounting apparently sometime in e we have limited knowledge about the assumptions and variants b used in applying its mark-to-market method other than its adjusting for the aforementioned credit risk and administrative expenses for the f years b valued it swaps by using a method that measured tentatively at the midpoint between the quoted bid and offer b adjusted the tentative midpoint calculation by carving out credit risk and administrative expenses b contends that without the adjustments its mark-to- market method of reporting swap income would accelerate into income the present_value of the future net cash inflows under the swap agreements law and analysis this case concerns the valuation of swaps for years before and after the effective date of sec_475 sec_475 is effective for tax years ending on or after date for years prior to the effective date of sec_475 there was no requirement that swap dealers use a mark-to-market method_of_accounting sec_446 only required that the method used clearly reflect income the swap accounting regulations under sec_1_446-3 were not effective until date for the earlier years at issue here g notice_89_21 1989_1_cb_651 was the only published guidance on the income_tax treatment of swaps although that notice specifically provides for the tax treatment of lump-sum payments and not periodic_payments it is nevertheless helpful here as it signaled the direction in which the service was headed the notice provides that income from lump-sum payments should be taken into account over the life of the swap thus neither front-loading nor back-loading of lump-sum payments would be proper tax_accounting for swaps the notice also provides that any reasonable method that recognizes income over the life of the swap is appropriate and will be considered to clearly reflect income the h year however is more problematic sec_475 requires a fair_market_value standard for the mark-to-market method it is likely that the swap regulations under sec_1_446-3 were not in effect for most if not all of b’s h swaps given the effective date of the regulations furthermore the swap regulations specifically provide that if there is a conflict between the regulations and sec_475 the rules of sec_475 apply see sec_1_446-3 iv our analysis focuses on the h year accordingly sec_475 a requires that dealers in securities use a mark-to-market method_of_accounting under that method inventory securities must be included in inventory at fair_market_value for securities that are not inventory in the hands of the dealer and that are held at the close of a taxable_year the dealer must recognize gain_or_loss as if the securities were sold for their fair_market_value on the last business_day of that taxable_year sec_475 defines dealer_in_securities in part as a taxpayer that regularly offers to enter into assume offset assign or otherwise terminate positions in certain types of securities with customers in the ordinary course of its trade_or_business sec_475 defines security to include interest-rate and currency notional_principal_contracts and options on such contracts among other instruments based upon the information provided b meets the definition of a dealer_in_securities for purposes of sec_475 although sec_475 requires a fair market valuation it does not define fair_market_value no definition of fair_market_value can be found in its legislative_history thus we look elsewhere for guidance one source is regulations for other code sections see sec_1_170a-1 sec_20_2031-1 estate_taxes and gift_taxes a standard definition under these regulations provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts the service’s position has been consistent throughout the years as to the meaning of fair_market_value sec_20_2031-2 and sec_25_2512-2 estate and gift_tax regulations provide that in the case of stocks and bonds if there is a market for them then their fair_market_value is derived from selling prices or from the bid and asked prices in the market if the selling prices or the bid and asked prices are not available then fair_market_value is determined by taking the following factors into account in the case of corporate or other bonds the soundness of the security ie the risk of default the interest yield the date of maturity and other_relevant_factors and in the case of shares of stock the company’s net_worth prospective earning power and dividend paying capacity and other_relevant_factors see sec_20_2031-2 and sec_25_2512-2 see also revrul_65_192 1965_2_cb_259 applying fair_market_value principles set forth in estate and gift_tax regulations to corporate stocks and bonds the regulations under sec_83 provide that the fair_market_value of a stock_option that is actively_traded on an established market is determined by applying the estate_tax_valuation rules for stocks and bonds sec_1_83-7 case development hazards and other considerations please call if you have further questions carol nachman special counsel financial_institution products branch
